Candler, Justice.
The Governor of Georgia, on demand from the Governor of Pennsylvania, issued an extradition warrant for Phillip J. Mainer. He was apprehended and arrested on such warrant in Richmond County. He brought habeas corpus against the sheriff of such county, and alleged that his detention was illegal since he was not a fugitive from justice from the demanding State. His petition for the writ made no attack on the regularity of the extradition proceeding including the Governor’s warrant, but only alleged that he was not in Pennsylvania at the time of the commission of the felony there charged against him and did not in any way participate in its commission. On the hearing of his habeas corpus proceeding, the evidence was somewhat in conflict respecting the issues raised by him, nevertheless, the trial judge was fully authorized to find from it that his detention was not unlawful for the reason alleged, since the respondent introduced positive evidence showing or tending to show that the petitioner was in Pennsylvania at the time the felony charged against him was committed; that he actively participated with others in the commission of such criminal act; and that he was apprehended and arrested in this State after such offense was actually committed jointly by him and others. In these circumstances, it cannot be held, as contended, that the trial judge erred in remanding him to the custody of the respondent. See Code § 1-403; and Hyatt v. People, 188 U.S. 691 (23 S. Ct. 456, 47 L. Ed. 657). Compare Jackson v. Pittard, 211 Ga. 427 (86 S. E. 2d 295).

Judgment affirmed.


All the Justices concur.